DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 6, 2022 has been entered.

Election/Restrictions
Newly added claims 22 (and 23), with the limitation “wherein each of the first differential routing line and the second differential routing line of each of the first and second pairs is a straight line segment connected between the timing controller and the respective first or second connector” does not read on the elected specie. Rather appears to read on the specie of figure 4. Therefore, claims 22 and 23 are further withdrawn from consideration. 

Drawings
The drawings are objected to because:
(a).  In the newly added figures (figure 8 and 9), the arrows are pointing to layers, but marked as routing line. It is not clear if the layers marked as routing line are layer or routing lines. The specification describes reference numeral 20 and 30 as the routing lines / differential lines). 
Also, the detail of the relative location of the first and second differential lines with the layers, and with each other is not described in detail in the specification. 
(b). Figure 1 may be marked with appropriate label, such as prior art, or related art.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following: 
(a). Figure 1 is not described in the detail description.
(b). the detail of the relative location of the first and second differential lines with the layer, and with each other, as shown in newly added figures 8 and 9, is not described in the specification. 

Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 20-21, and 24-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang  (US 2005/0139864) in view of Mutnury (US 2017/0019145), Chen (PCT/CN2017/1 15896, US 2020/0380902, relied upon for the equivalent English translation), Chen (US 7,916,494), hereafter Chen2, and Regnier (US 2005/0201065).
Regarding claim 20, Chang, figure 4, discloses a circuit board of a display panel (discloses board for electrical related product) comprising differential routing lines, wherein the circuit board has four layers including a first layer (62), a second layer (layer forming element 632), a third layer (layer forming element 631), and a fourth layer (61) that are stacked vertically one over the former in succession (see figure), so that the first layer and the fourth layer are disposed on an outer side (see figure), relative to the second layer and the third layer that are disposed on an inner side (see figure); wherein there is disposed at least one pair of differential routing lines in the circuit board (631-632), and each pair of the differential routing lines comprises a first differential routing line and a second differential routing line that are disposed at different layers of the circuit board (see figure); wherein the first differential routing line are disposed at adjacent layers of the circuit board (see figure).
Chang does not disclose wherein the circuit board further comprises a control chip and a connector that are disposed on the circuit board; wherein one end of each of the first differential routing line and the second differential routing line of each pair is connected to the control chip, and another end of each of the first differential routing line and the second differential routing of the pair is connected to the connector wherein the first differential routing line and the second differential routing line of each pair are configured to transmit differential signals from the control to the connector wherein the control chip is a timing controller.  
However, Chang discloses the multilayer substrate to be used in the electronic equipment (paragraph 0001-0003). Also, referring to Figure 5A-5B, disclose total 27 differential signals between SCSI connectors (paragraph 0030).
Mutnury, figure 1, discloses a circuit board structure with differentia lines (102a-102b, and 102c-102d),  paragraph (0023). Mutnury, in figure 6, further discloses a circuit board (602) with chip a system with the chips including control chip (part of controller hub 622). Though, Mutnury discloses schematic connections diagram, it is implied that there will be a connector to connect various elements. The differential line communicates by transmitting signals between the chip and other elements (paragraph 0034-0042). 
Chen, figure 4 discloses a circuit board (405) with a control chip with timing controller (401), connected to display drivers (402), though, Chen discloses schematic connections diagram.

Chen2, figure 2, discloses a printed circuit board with a control chip (10), and connector (60, 70), including differential signal (column 1, line 39-53, and abstract), though, Chen discloses schematic connections diagram.

Regnier, figure 1, discloses a printed circuit board with an electronic component (110), and a connector (103), connected by traces (105).

Therefore, it would have been obvious to a person having ordinary skill in the art at the time of effective filing date of the application to provide the modified board of Chang, with the circuit board further comprises a control chip and a connector that are disposed on the circuit board; wherein one end of each of the first differential routing line and the second differential routing line of each pair is connected to the control chip, and another end of each of the first differential routing line and the second differential routing of the pair is connected to the connector wherein the first differential routing line and the second differential routing line of each pair are configured to transmit differential signals from the control to the connector wherein the control chip is a timing controller, as taught by Mutnury, Chen, Chen2, and Regnier, in order to have the desired functionality.

Regarding claim 21, the modified board of Chang further discloses wherein the circuit board is of a rectangular shape; wherein the control chip is disposed at a position adjacent to a first long side of the circuit board, and there are disposed two connectors at a second long side of the circuit board opposite to the first long side, the two connectors including a first connector and a second connector; wherein a first pair of differential routing lines (as applied to claim 20 above) is connected between the tuning controller and the first connector, and a second pair of differential (see figure for the second pair) routing lines is connected between the timing controller and the second connector wherein one end of each of the first differential routing line and the second differential routing line of the first pair is led out of a side of the timing controller parallel to the first and second long sides of the circuit board, and another end of each of the first differential routing line and the second differential routing line of the first pair is led into a side of the first connector parallel to the first and second long sides of the circuit board; wherein one end of each of the first differential routing line and the second differential routing line of the second pair is led out of another side of the timing controller parallel to short sides of the circuit board, and another end of each of the first differential routing line and the second differential routing line of the second pair is led into a side of the second connector parallel to the first and second long sides of the circuit board, wherein the first long side is a lower side and the second long side is an tipper side, and wherein the first connector is disposed left to the second connector (though not explicitly disclosed, it is obvious to have the connection as recited in the claim to have the desired functionality, Also, Chen, Chen2, and Regnier schematically  discloses such connections).  

Regarding claim 24, the modified board of Chang further discloses wherein each of the first differential routing line and the second differential routing line of the first pair consists of a first line segment, a second line segment and a third line segment that are sequentially connected, wherein both the first line segment and the third line segment are parallel to short sides of the circuit board and are connected to the timing controller and the first connector, respectively, and the second line segment is disposed obliquely relative to the first and third line segments and is connected between the first and third line segment; wherein each of the first differential routing line and the second differential routing line of the second pair consists of a first line segment, a second line segment, a third line segment, and a fourth line segment that are sequentially connected, wherein the first line segment and the fourth line segment are connected to the timing controller and the second connector, respectively, wherein the first line segment and the third line segment are both parallel to long sides of the circuit board, and wherein the second line segment and the fourth line segment are disposed obliquely with respect to the long sides of the circuit board; wherein the second line segment of each of the first differential routing line and the second differential routing line of the first pair is inclined in a direction of nearing a left short side of the circuit board when measured in a direction starting from an end nearer to the timing controller, and wherein the second line segment and the fourth line segment of each of the first differential routing line and the second differential routing line of the second pair are each inclined in a direction of nearing a right short side of the circuit board when measured in a direction starting from an end nearer to the timing controller (not explicitly disclosed but obvious to rout the line based on the location of the components, as well as, space available on the layer, in order to have better performance). Additionally, it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950); and, also, it has been held that a change in shape is generally recognizing as being within the level of ordinary skill in the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966), and In re Span-Deck Inc. v. Feb-con, Inc. (CA 8, 1982) 215 USPQ 835).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


Regarding claim 25, the modified board of Chang further discloses wherein in each pair the first differential routing line is disposed right below or above the second differential line (see figure).  

Regarding claim 26, the modified board of Chang further discloses wherein of each pair, the first differential routing line is disposed at the second layer, and the second differential routing line is disposed at the third layer (see figure).

Regarding claim 27, the modified board of Chang further discloses wherein the circuit board comprises a plurality of pairs of differential routing lines, wherein of each pair in a half of the plurality pairs of differential routing lines, the first differential routing line is disposed at the first layer and the second differential routing line is disposed at the second layer, wherein of each pair in the other half of the plurality of pairs of differential routing lines, the first differential routing line is disposed at the third layer, and the second differential routing line is disposed at the fourth layer (obvious as shown in figure, the differential layer shown at 7, line 731, 732).   

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument / new explanation of the rejection.
A call was made to Raymond Chew (Reg. 63,989), for clarification about the figures, claims, and restriction, on May 6, 2022, but could not be contacted. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Liang (US 7,427,719), figure 1, discloses signal routing on a substrate with straight and angled sections.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISHWARBHAI B PATEL whose telephone number is (571)272-1933. The examiner can normally be reached M-F: 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571 272 2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISHWARBHAI B PATEL/Primary Examiner, Art Unit 2847
                                                                                                                                                                                                        IBP / May 7, 2022